

Exhibit 10.4




Executive Benefit Summary




Executive Disability - The Executive Disability Plan is an enhancement to the
Discovery Communications, LLC. long-term disability plan, provided to you at no
cost. This plan provides supplemental income replacement and comprehensive,
flexible coverage to meet a range of disability needs throughout the insured’s
lifetime:
 
•
 
Supplemental coverage for group LTD that enables an employee to protect up to
100% of earnings;
 
 
 
 
 
•
 
Portable coverage that an employee “owns” and can take with him or her when
changing employment;
 
 
 
 
 
•
 
Future Adjustment Option (FAO) that lets the insured adjust coverage amounts
according to changes in employer benefits;
 
 
 
 
 
•
 
Built-in features such as the Lifetime Continuation Provision, which lets the
insured transform disability income protection during the working years into
Long Term Care asset protection during retirement, without evidence of
insurability.



Supplemental Retirement Plan – The DCL Supplemental Retirement Plan (SRP) is a
non-qualified plan that allows participants to defer up to 50% of their base pay
and/or bonus on a pre-tax basis. This plan enables you to lower your current tax
obligations while adding to your retirement savings. The benefits of the plan
include:
 
•
 
Pre-tax savings in addition to the DCL 401(k) Plan,
 
 
 
 
 
•
 
The SRP does not subject participants to the same IRS limits that govern the
qualified 401(k) Plan
 
 
 
 
 
•
 
Tax-deferred earnings until distribution at termination of employment, and
 
 
 
 
 
•
 
A variety of investment funds.



Group Variable Universal Life (GVUL) Insurance Plan – The GVUL Insurance Plan
provides you with the opportunity to elect supplemental life insurance coverage
in multiples of up to 5 times your salary, to a maximum of $2,000,000.
Supplemental life insurance coverage under this plan is permanent and provides
the advantages of an individually owned life insurance policy. It also provides
an optional tax-deferred investment opportunity with the following
tax-advantages:
 
•
 
Life insurance and investment accounts that pass income tax-free to your
beneficiaries;
 
 
 
 
 
•
 
Tax-deferred investment accumulation in a choice of seventeen (17) variable and
one fixed investment fund;
 
 
 
 
 
•
 
Early investment account withdrawals, before age 59 1/2 , that are not subject
to tax penalties;
 
 
 
 
 
•
 
Use of the cost of insurance as an offset against taxes on the GVUL Plan’s
earnings at withdrawal.

 
 






--------------------------------------------------------------------------------




 
Executive Long-Term Care Insurance – Discovery has partnered with Prudential
Insurance Company to provide you with the opportunity to purchase Long Term Care
Insurance. Long Term Care insurance is an important financial planning and asset
protection tool that pays for custodial and supervisory care. Unlike acute or
rehabilitative care, custodial and supervisory care is provided to individuals
when they can no longer conduct daily activities – such as bathing or eating, or
when they suffer a severe cognitive impairment. Long-term care is traditionally
provided at home, in adult day care centers, in assisted living and nursing
homes and is usually not covered under most health insurance programs. Features
of the plan include:
 
•
 
As a senior executive, DCL provides you with coverage of $150 Daily Benefit
Amount. You can elect to increase coverage to $200 or $250 DBA.
 
 
 
 
 
•
 
You pay no premiums once you receive benefits.
 
 
 
 
 
•
 
Your total Lifetime Maximum Benefit is restored to its original value when you
recover and resume premium payments.
 
 
 
 
 
•
 
The plan is portable, so if you leave Discovery, you can take the plan with you.





Vacation Time –
The following table summarizes vacation rates for eligible full-time employees.
VACATION AMOUNT


Length of Service
Band 7
Bands 4-6
Bands 2 & 3
Bands 0 & 1
0 – 3 years*
2 weeks
(80 hours)
3 weeks
(120 hours)
3 weeks
(120 hours)
4 weeks
(160 hours)
4 – 6 years*
3 weeks
(120 hours)
3 weeks
(120 hours)
4 weeks
(160 hours)
4 weeks
(160 hours)
7 – 14 years*
4 weeks
(160 hours)
4 weeks
(160 hours)
4 weeks
(160 hours)
5 weeks
(200 hours)
15+ years*
5 weeks
(200 hours)
5 weeks
(200 hours)
5 weeks
(200 hours)
5 weeks
(200 hours)



 
 
 
 
*
 
Vacation allowance increases at the beginning of your 4th, 7th, and 15th year of
employment.

Time toward the annual vacation allowance is credited on a monthly basis. During
the first year of employment, the annual vacation allowance is prorated.




